UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7309



WARREN REGINALD STEVENSON,

                                             Plaintiff - Appellant,

          versus


RICHARD    LANHAM,   Commissioner;    MUHAMMAD
MOUBAREK, Dr.; JOSEPH SACCHET, Warden; JOHN
DOE, Medical Company Employer; SERGEANT REED,
#387; CORRECTIONAL OFFICER HUTZELL; CORREC-
TIONAL OFFICER WHARTON, II; LIEUTENANT STIPLE;
CORRECTIONAL OFFICER MOATS, II; CORRECTIONAL
OFFICER BOCHSTANZ II; CMS - CORRECTIONAL MEDI-
CAL SERVICE, Medical Company; CORRECTIONAL
OFFICER GOSSARD; CORRECTIONAL OFFICER SIRBERT,
II; CORRECTIONAL OFFICER HOLT, II; CORRECTION-
AL OFFICER HAMMANN, II; CORRECTIONAL OFFICER
HARRIS, II; SERGEANT LEONARD; SERGEANT WALLS;
JOHN DOES, Correctional Officer II; CORREC-
TIONAL OFFICER OSBORNE, II, Housing Unit #5;
CORRECTIONAL OFFICER ERNEWEIN, II, Housing
Unit #5; CORRECTIONAL OFFICER BERRY, II,
Housing Unit #5; CORRECTIONAL OFFICER II BADGE
NO. 324; CORRECTIONAL OFFICER CLEVER, II;
CORRECTIONAL OFFICER LEGGETT, II,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
2564-MJG)


Submitted:   February 11, 1999          Decided:    February 23, 1999
Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Reginald Stevenson, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Glenn William Bell, OFFICE OF THE ATTORNY
GENERAL OF MARYLAND, Baltimore, Maryland; Philip Melton Andrews,
John Augustine Bourgeois, KRAMON & GRAHAM, P.A., Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Warren Reginald Stevenson appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       See Stevenson v. Lanham No. CA-

97-2564-MJG (D. Md. Aug. 21, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED



                                   2